Citation Nr: 1119848	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-15 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected major depressive disorder and anxiety disorder NOS.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left hip degenerative joint disease, status post hip resurfacing.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1989 and from September 2005 to September 2006.  She also had a period of active duty training from July to December 2002.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal was subsequently transferred to the RO in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As reflected above, the Veteran had active duty service from August 1987 to August 1989 and from September 2005 to September 2006.  She also had a period of active duty training from July to December 2002.  It also appears from statements she made to the May 2007 VA examiner that she was in the Army National Guard from August 1989 until she transferred to the Reserves in approximately April 2007.  In particular, she indicated that she was in the California National Guard from August 1989 to approximately 1991 when she transferred to the Wisconsin National Guard until 1995.  She reported that in September 2005, she was stationed in Texas and was then transferred to California in November 2005.

The Board observes that although efforts have been undertaken to obtain the Veteran's service treatment records, the only available records consist of records dated in 2006 and a November 2000 examination and report of medical history.  The Board observes that VA has contacted the National Personnel Records Center (NPRC) in March 2010 in an attempt to locate the August 1987 to August 1989 service treatment records; her unit in Fort Knox, Kentucky in July 2010; her unit in San Diego, California in August 2010; and the Records Management Center (RMC) in December 2010.  In January 2011, a formal finding of unavailability was issued which documented the attempts to obtain the Veteran's records.  

However, the Board concludes that additional efforts should be undertaken to attempt to locate any additional service treatment records as it appears that the Veteran has served with multiple units that have not been contacted.  In her November 2006 claim, the Veteran stated that her current National Guard unit was the 40th CSG located in Long Beach, CA.  It does not appear that this unit has been contacted.  Additionally, the Veteran should be asked to provide more detailed information about where she served from September 2005 to September 2006, as she has indicated that her right shoulder and right knee disability began during this period of service.  The RO should also obtain the Veteran's service personnel records in an attempt to ascertain additional information about what units she served with.  The Board also observes that it does not appear that the California, Texas, or Wisconsin Adjutant General's office has been contacted with regard to the Veteran's records.  This should be done on remand.

The Board also observes that there are outstanding VA records.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  In 2008, the Veteran submitted a release for records from the Long Beach VAMC dated from September 2006 to December 2007 and from the Minneapolis VAMC dated from January 2008 to the present.  VA records from the Minneapolis VAMC currently date from November 2008 to February 2009 and then again from December 2009 to February 2011.  It does not appear that VA records from Long Beach were requested.  This should be done on remand.

With regard to her claim for an increased rating for her service-connected left hip, the May 2010 VA examiner referenced the Veteran's December 2009 hip resurfacing surgery.  The examiner stated that the Veteran was doing well with her recovery but should be reassessed a year after her surgery to assess the full outcome and recovery.  The Board notes that the examiner was unable to fully assess the left hip range of motion because of the recent surgery.  The Board observes that the May 2010 VA examination is the most current of record.  Accordingly, the Board concludes that a remand is necessary to obtain a VA examination to ascertain the current severity of the left hip.  

In May 2010, the Veteran underwent a VA examination for her right shoulder and right knee.  She was diagnosed with rotator cuff calcific tendinosis.  The examiner stated that she could not provide an opinion regarding the possible relationship between the claimed right shoulder condition and the Veteran's military service without resorting to speculation.

The Board observes that the Veteran has not identified a specific injury with regard to her right shoulder.  In her November 2006 claim, the Veteran stated that the right shoulder began bothering her in June 2006.  The available service treatment records reflect that the Veteran complained of right shoulder pain in August and September 2006.  There is no diagnosis associated with these complaints in the available service treatment records.

As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequate explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  The Board finds that the examiner's inability to render an opinion without resorting to speculation is not sufficiently explained.  The Board observes that the examiner did not address the August and September 2006 service treatment complaints of right shoulder pain in the examination report.  The Board concludes that a remand is necessary for an adequate opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertaken additional efforts to obtain the Veteran's service treatment records.  Ask the Veteran to provide additional information about the Army National Guard units she was assigned to from September 2005 to September 2006, as well as where she was stationed thereafter, to include her Army Reserve units.  The RO should contact the 40th CSG located in Long Beach, CA as identified in her November 2006 claim.  The RO should also contact the Adjutant General's offices in California, Texas, or Wisconsin, if determined necessary, as it appears she served in the National Guard in those states.  

2.  Obtain the Veteran's service personnel records to assist in identifying the units she was assigned to from September 2005 to September 2006.  

3.  Obtain VA records from the Long Beach VAMC dated from September 2006 to December 2007 and from the Minneapolis VAMC dated from January 2008 to November 2008; February 2009 to December 2009; and from February 2011 to the present.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left hip.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left hip.  The examiner should report all signs and symptoms necessary for rating the Veteran's left hip under the applicable rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, to include after repetitive testing pursuant to DeLuca, as should any additional disability due to these factors.  The examiner should also comment as to the impact of the disability on the Veteran's daily activities and her ability to maintain employment.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  

5.  With regard to the claim for a right shoulder disability, if possible, return the May 2010 VA examination report to the examiner and ask her to clarify why she was unable to provide an opinion without resorting to speculation.  If this is not possible, schedule the Veteran for a new VA examination.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a right shoulder disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current right shoulder disability is causally or etiologically related to her symptomatology in military service (2006 complaints of right shoulder pain) as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


